   8:20-cr-00325-BCB-MDN Doc # 18 Filed: 03/04/21 Page 1 of 1 - Page ID # 34




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:20CR325
                                           )
      vs.                                  )
                                           )
JACKIE MAJOR,                              )                  ORDER
                                           )
                   Defendant.              )


     This matter is before the court on the defendant’s Motion to Continue Trial [17].
Counsel needs additional time to resolve the matter short of trial. For good cause
shown,

       IT IS ORDERED that defendant’s Motion to Continue Trial [17] is granted, as
follows:

      1. The jury trial, now set for March 16, 2021, is continued to May 18, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and May 18, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: March 4, 2021.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
